Title: To John Adams from Antoine Marie Cerisier, 15 November 1780
From: Cerisier, Antoine Marie
To: Adams, John


      
       Monsieur
       Utrecht le 15 novembre 1780
      
      Comme vous connaissiez l’ardeur et la Sincérité de mes sentimens pour la cause de la liberté, jugez avec quelle reconnaissance j’ai reçu l’honneur de votre confiance par Votre lettre du 23 octobre. Je regrette Seulement de ne pouvoir consacrer toutes mes forces et tous mes talens à la défense de cette noble cause. Les occupations dont je suis a présent accablé, me laissent à peine un instant libre. Cela ne m’a cependant pas empêché de lire avec la plus exacte attention le narrative de Sir William Howe. Quoiqu’il S’y trouve beaucoup de longueurs et de particularités qui ne peuvent intéresser que les personnes qui ont part aux affaires, je vous assure, cependant, que je n’ai rien lu qui m’ait paru aussi important, aussi décisif sur un point essentiel, savoir l’impossibilité de reduire l’Amérique Quoique Ce ministere Anglois ait depuis six à sept ans, trompé toutes les années l’attente de la nation Britannique sur cet objet; il ne laisse pas d’y avoir dans ce pays et dans plusieurs autres, quantité de personnes qui Croyent encore aveuglément a l’infaillibilité du Conclave de Londres. “Il est trop éclairé, disent-ils, pour poursuivre cette guerre. S’il n’avait pas des esperances solides et légitimes de triompher à la fin. La plus grande partie des Américains sont bien affectionnés pour l’Angleterre; et il n’est pas douteux qu’ils s’estimeront trop contens de pouvoir faire leur accomodement aux dépends de leur prétendue indépendance.” Les préjugés que la cour de Londres travaille sans relâche à perpétuelle sont trop enracinés, pour qu’on ne tache pas de les détruire. Je vois tous les jours des gens qui passent pour sensés, qui en sont infectés. J’ai donc cru que rien n’était plus propre à les détromper que le Compte rendu par Sir William Howe, lui-même, c’est à dire par un Général qui s’est trouvé à portée de voir les choses de propres et d’en donner un tableau fidel. En conséquence j’ai déterminé un libraire de Rotterdam à en entreprendre la traduction que j’ai faite moi-même. Ainsi vous ne trouverez pas mauvais que j’aye retenu si longtems l’exemplaire que vous avez eu la bonté de me faire passer. J’ai eu soin, comme vous verrez de faire mettre en italiques tous les passages qui peuvent servir à détruire les fausses opinions. Comme on a distribué l’ouvrage à deux imprimeurs pour qu’il soit fini plûtôt, je ne puis vous envoyer que la premiere feuille des lettres à un Gentilhomme. Je n’en ai encore point reçu du narrative: je ferai précéder le tout par un avertissement où je montrerai l’impossibilité de conquérir l’Amerique
      1° par la difficulté des lieux
      2° par les dispositions des Habitans.
      Je crois qu’une pareille piece servira, très à propos, de préparatoire à une autre que je propose sur la confiance et le crédit que merite un peuple, dont l’indépendance est fondée sur une base aussi solide et les ressources sur les productions du pays le plus fertile et le plus étendu, qui ne peut qu’accroître en richesses et en industrie.
      Vous voyez mon plan; je ne doute pas que vous ne m’aidiez de vos Secours.
      Mr. Wild m’a dit que vous aviez accepté tous les livres qu’il vous avait envoyés. Il m’ajouta alors qu’il devait faire, dans peu, le voyage d’Amsterdam. Je ne sais pas encore s’il y est allé. Je n’ai pas même le tems d’aller demander s’il a quelque chose à vous faire dire.
      Mon adresse est toujours chez Mr Mandrillon à Amsterdam ou dans le lang-nicus Straat à Utrecht.
      J’ai l’honneur d’être avec dévoument et vénération Monsieur votre très humble et très obéissant serviteur,
      
       A. M. Cerisier
      
      
       Si vous avez d’autres pamphlets propres au même objet et surtout la procedure du General Bourgoine que vous m’avez promis, j’espere que vous voudrez bien les communiquer: car on ne peut de les procurer à Utrecht.
       Vous me demandates à Amsterdam, si je connaissais une bonne maison d’Education pour Messieurs vos fils: Si vous aviez quelque envie de les envoyer à utrecht où l’air est excellent, je vous en indiquerai une où j’espere qu’ils seraient très bien.
      
     